Citation Nr: 0203177	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  02-00 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from July 1951 to June 1953, 
followed by a period of inactive reserve service from June 
1953 to July 1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.  In a February 2002 letter the veteran indicated that 
he could not afford a hearing aid.  As service connection is 
in effect for the veteran's hearing loss, the question of 
whether he is entitled to a hearing aid is a medical question 
he should raise at the VA Medical Center where he receives 
treatment. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's bilateral hearing loss is currently 
productive of Level II hearing impairment in the right ear, 
and Level II hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing 
loss disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
service-connected bilateral hearing loss should be assigned a 
higher (compensable) disability rating.  Essentially, the 
veteran maintains that his hearing has worsened.  

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) to be 
codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, the Board finds that the RO 
notified the veteran of the reasons they denied his claim in 
a June 2001 rating decision, and an October 2001 Statement of 
the Case, which included copies of the laws and regulations 
applicable to his claim.  Those decisions also informed the 
veteran of the evidence needed to substantiate his claim.  
Additionally, the RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file, and there is no indication that there are 
relevant treatment records that have not yet been obtained by 
the RO.  Moreover, the veteran was provided with a VA 
audiological evaluation in May 2001.  The veteran had 
requested a personal or video hearing before a Member of the 
Board, but in February 2002, he withdrew that request.  There 
are no other hearing requests of record.  In light of the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal, and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  

The record reveals that the veteran was initially awarded 
service connection for bilateral hearing loss in a September 
1986 rating decision, and assigned a noncompensable rating, 
effective from September 1985.  In November 2000, the RO 
received the veteran's claim for an increased rating. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3. 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87.  Compensation 
is also payable where there is total deafness in one ear as a 
result of a service-connected disability and total deafness 
in the other ear as a result of nonservice-connected 
disability.  38 C.F.R. § 3.383.   In this case the veteran 
has bilateral hearing loss, but not total deafness.

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the pure 
tone threshold is 30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

In the present case, at the time of a July 1986 VA 
examination, the veteran had right ear speech discrimination 
of 100 percent, and left ear speech discrimination of 92 
percent.  The diagnosis was moderate high frequency nerve 
deafness, bilateral. 

More recently, the record contains a private audiogram from 
Associates Hearing, Inc., dated in February 2001.  The 
hearing frequencies were reported in a graph form, and a 
puretone average was only provided for two frequencies, as 
opposed to four frequencies.  Moreover, while the speech 
discrimination scores were provided for live voice, the type 
of test used was not indicated.  As such, the foregoing 
audiograph is not useful for VA rating purposes.  See 
38 C.F.R. § 4.85(a).  

In May 2001, the veteran underwent a VA audiological 
evaluation.  The puretone thresholds for the right ear were 
as follows:  55 decibels at 1000 Hertz; 50 decibels at 2000 
Hertz; 65 decibels at 3000 Hertz; and 80 decibels at 4000 
Hertz.  The average pure tone threshold for the right ear was 
62.5 decibels.  Speech recognition in the right ear was 98 
percent.  The left ear manifested the following puretone 
thresholds:  45 decibels at 1000 Hertz; 50 decibels at 2000 
Hertz; 65 decibels at 3000 Hertz; and 80 decibels at 4000 
Hertz.  The average pure tone threshold for the left ear was 
60.  Speech recognition in the left ear was 94 percent.  The 
examiner noted moderate to profound predominant sensorineural 
hearing loss in the right ear, and moderate to severe 
predominant sensorineural hearing loss in the left ear.  

The Board finds this evidence sufficient to evaluate the 
veteran's claim for an increased (compensable) rating for his 
hearing loss.  An additional examination is not necessary to 
equitably evaluate his claim.  

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned noncompensable rating for bilateral 
hearing loss is appropriate, and there is no basis for a 
higher rating.  Considering that the veteran's right ear 
manifests an average puretone threshold of 62.5 decibels 
(according to the May 2001 VA audiological evaluation 
report), and 98 percent of speech discrimination, the right 
ear meets a Level II designation under Table VI.  38 C.F.R. 
§ 4.85.  As the veteran's left ear manifests an average 
puretone threshold of 60 decibels (according to the May 2001 
VA audiological evaluation report), and 94 percent of speech 
discrimination, the right ear also meets a Level II 
designation under Table VI.  38 C.F.R. § 4.85.  When both 
Level II designations are combined, a noncompensable rating 
is the highest rating available.  See 38 C.F.R. § 4.85, Table 
VII.

The veteran's hearing does not meet the requirements for an 
exceptional pattern of hearing impairment, as contemplated in 
38 C.F.R. § 4.86.  In other words, the veteran's puretone 
thresholds at each of the four frequencies of 1000, 2000, 
3000, and 4000 Hertz are not greater than 55 decibels.  
Additionally, the veteran does not have a puretone threshold 
of 30 decibels or less at 1000 Hertz.  See 38 C.F.R. § 4.86.  
Thus, there is no basis for a higher rating based on 
exceptional hearing impairment.

The Board acknowledges the veteran's contentions that his 
hearing has gotten worse and recognizes his sincere belief in 
the merits of his claim; however, "disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  See 
Lendenmann, 3 Vet. App. at 349.  On the basis of the 
objective evidence, the veteran's hearing loss disability 
simply does not support the requirements for a compensable 
rating.
  
In reaching the foregoing determination, the Board has 
considered the history of the veteran's bilateral hearing 
loss, as well as the current clinical manifestations and the 
effect this disability may have on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2.  The Board has also 
considered the veteran's statements and contentions 
concerning his hearing.  However, as discussed above, the 
objective clinical findings obtained from audiometric testing 
simply do not warrant assignment of a compensable rating.  In 
reviewing the foregoing, the Board has been cognizant of the 
"benefit of the doubt" rule.  However, the preponderance of 
the evidence is against the veteran's claim for an increased 
rating and, as such, this case does not present such a state 
of balance between the positive evidence and the negative 
evidence to allow for a favorable determination.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Additionally, the veteran does not contend, nor does the 
evidence reflect, that he is unable to work as a result of 
his hearing loss disability.  The Board emphasizes that the 
VA Schedule for Rating Disabilities assigns percentage 
ratings that are intended to represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries.  
38 C.F.R. § 4.1.  In the present case, the evidence does not 
demonstrate that the veteran's bilateral hearing loss has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The schedular criteria for entitlement to a compensable 
rating for bilateral hearing loss have not been met, and the 
appeal is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

